      Case 1:19-cv-02661 Document 1 Filed 09/18/19 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-2661

ANGELICA PIEDRASANTA, RICARDO CARDENAS, and MARIA PIEDRASANTA,

Plaintiffs,

vs.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

Defendant.
_______________________________________________________________________________

          NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT
_______________________________________________________________________________

TO:      PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
         Jennifer Torres, Esq.
         DezaRae LaCrue, Esq.
         FRANKLIN D. AZAR & ASSOCIATES, P.C.
         14426 East Evans Avenue
         Aurora, CO 80114
         T: 303-757-3300
         F: 303-757-3206
         torresj@fdazar.com
         lacrued@fdazar.com

TO:      THE HONORABLE MARTIN F. EGELHOFF
         DISTRICT COURT, CITY AND COUNTY OF DENVER, STATE OF COLORADO,
         DIVISION 424
         1437 Bannock Street, Suite 256
         Denver, Colorado 80202

         PLEASE TAKE NOTICE that the Defendant herein, State Farm Mutual Automobile

Insurance Company, (“State Farm”), by and through its attorneys, Karen H. Wheeler and Nicholas

J. Deaver of Wheeler Law, Professional Corporation, hereby files this Notice of Removal to the

United States District Court for the District of Colorado of the action brought by Plaintiffs

Angelica Piedrasanra, Ricardo Cardenas, and Maria Piedrasanta (collectively, “Plaintiffs”),

against State Farm in Denver County District Court, Colorado case number 2019CV33271,
   Case 1:19-cv-02661 Document 1 Filed 09/18/19 USDC Colorado Page 2 of 6




pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. As grounds therefor, Defendant states as follows:

        1.      On August 28, 2019, Defendant was served with a copy of the Summons,

Complaint, and Civil Case Cover Sheet in case number 2019CV33271, in the District Court of

Denver County, State of Colorado, filed by Plaintiffs on or about August 26, 2019. See Exhibit A,

District Court Civil (CV) Cover Sheet for Initial Pleading of Complaint, Counter-Claim or Third-

Party Complaint; Exhibit B, Complaint and Jury Demand; Exhibit C, Return of Service.

        2.      This lawsuit arises from Plaintiff’s claim that he is entitled to insurance benefits

related to motor vehicle accident that allegedly took place on or about March 18, 2018. Exhibit

B, p. 1, ¶ 1.

        3.      Thirty days have not yet expired since August 28, 2019, the date the Complaint was

received by the Defendant. See Exhibit C, Return of Service. Defendant’s notice of removal is

therefore timely pursuant to 28 U.S.C. § 1441, et seq.

        4.      Any civil action “brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant…to the district court of the

United States for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

        5.      This action is removable because the United States District Court for the District of

Colorado has original diversity jurisdiction over this action. See 28 U.S.C. § 1332(a).

        6.      As discussed below, the parties are citizens of different states and the amount in

controversy exceeds $75,000.00.

        7.      “For purposes of diversity jurisdiction under 28 U.S.C. § 1332(a)(1), state

citizenship is the equivalent of domicile.” Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir. 1983).

        8.      State Farm is an Illinois corporation. See Certificate of Good Standing, a copy of
    Case 1:19-cv-02661 Document 1 Filed 09/18/19 USDC Colorado Page 3 of 6




which is attached hereto as Exhibit D.

       9.      State Farm’s principal place of business is in Bloomington, Illinois. See Restated

Articles of Association, a copy of which is attached hereto as Exhibit E, at p. 1, Article II.

       10.     A corporation is “deemed to be a citizen of any State and foreign state by which it

has been incorporated and of the State or foreign state where it has a principal place of business[.]”

28 U.S.C. § 1332(c)(1).1

       11.     Plaintiffs are all citizens and domiciles of Colorado. See Exhibit B, p. 1, ¶¶ 2–4.

       12.     Because Plaintiffs are citizens of Colorado and State Farm is a citizen of Illinois,

the parties are citizens of different states pursuant to 28 U.S.C. § 1332(c)(1).

       13.     “[D]ocuments that demonstrate a plaintiff’s own estimation of its claim are a proper

means of supporting the allegations in the notice of removal, even though they cannot be used to

support the ultimate amount of liability.” McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008).

An indication on a civil cover sheet that the amount in controversy exceeds $100,000 is sufficient to

meet the jurisdictional threshold for removal. Paros Properties, LLC v. Colorado Casualty Ins. Co.,

835 F.3d 1264, 1272 (10th Cir. 2016).

       14.     The amount in controversy exceeds $75,000, exclusive of interest and costs, as

reflected by Plaintiffs’ Civil Cover Sheet. Plaintiffs, through their counsel, have represented that

they are “seeking “a monetary judgment… for more than $100,000[.]” See id.; 28 U.S.C. §

1446(c)(2)(A)(ii); Exhibit A, p. 1. Plaintiff’s claims for relief are: Breach of Contract, Bad Faith

Breach of Insurance Contract, Unreasonable Delay/Denial of a Claim for Benefits Pursuant to C.R.S.

§§ 10-3-1115 and 1116, and a claim for Resident Relative Underinsured Motorist Benefits. Exhibit



1
 Plaintiff’s action is not a direct action within the meaning of 28 U.S.C. § 1332(c)(1). See, e.g.,
Fortson v. St. Paul Fire and Marine Ins. Co., 751 F.2d 1157, 1159 (11th Cir. 1985)(citation
omitted).
      Case 1:19-cv-02661 Document 1 Filed 09/18/19 USDC Colorado Page 4 of 6




B, pp. 3–5.

         15.   Moreover, Plaintiffs’ Second Claim for Relief, a claim pursuant to C.R.S. §§ 10-3-

1115 and 10-3-1116, allows for recovery of two times the covered benefit, as well as attorney fees

and costs for a successful claim made pursuant to the statute. C.R.S. § 10-3-1116. Exhibit B, p. 4, ¶

52.

         16.   Accordingly, Plaintiffs are clearly estimating the value of their claims to be in

excess of the jurisdictional threshold of $75,000.

         17.   Because the parties are citizens of different states and the amount in controversy

exceeds the sum of $75,000, the district court has original jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a)(1).

         18.   This action is pending in Denver County District Court, State of Colorado, which is

embraced by the United States District Court for the District of Colorado. See Exhibits A-C; see also

Fed. R. Evid. 201(b)(1)-(2).

         19.   Accordingly, this action is removable from Denver County District Court to this Court

pursuant to 28 U.S.C. § 1441(a).

         20.   Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant hereby gives notice of removal

of the action pending against it in Denver County District Court, Colorado, case number

2019CV33271, to the United States District Court for the District of Colorado.

         21.   Pursuant to 28 U.S.C. § 1446(a), copies of all process and pleadings served in this

action are attached to this Notice of Removal as Exhibits A-C and include:

               A.      District Court Civil (CV) Cover Sheet for Initial Pleading of Complaint,
                       Counter-Claim or Third-Party Complaint (Exhibit A);
               B.      Complaint and Jury Demand (Exhibit B);
               C.      Return of Service (Exhibit C);
               D.      Summons (Exhibit F);
               E.      Pretrial Order – Rule 16 (Exhibit G);
   Case 1:19-cv-02661 Document 1 Filed 09/18/19 USDC Colorado Page 5 of 6




               F.      Delay Reduction Order (Exhibit H);
               G.      Recusal Order and Order of Reassignment (Exhibit I)

       WHEREFORE, Defendant respectfully requests by this Notice, that case number

2019CV33271 pending in the District Court of Denver County, State of Colorado, be removed to

the United States District Court for the District of Colorado.

       DATED this 18th day of September 2019.



                                              Respectfully submitted,

                                              s/ Karen H. Wheeler
                                              Karen H. Wheeler
                                              Wheeler Law, P.C.
                                              5690 DTC Boulevard, Suite 240E
                                              Greenwood Village, Colorado 80111
                                              Telephone: (303) 221-4787
                                              Karen@wheeler5280.com


                                              Attorney for Defendant
      Case 1:19-cv-02661 Document 1 Filed 09/18/19 USDC Colorado Page 6 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



Civil Action No. 19-cv-2661

ANGELICA PIEDRASANTA, RICARDO CARDENAS, and MARIA PIEDRASANTA,

Plaintiffs,

vs.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

Defendant.
_______________________________________________________________________________

                           CERTIFICATE OF SERVICE
_______________________________________________________________________________

         I hereby certify that on September 18, 2019, I electronically filed the foregoing NOTICE OF

REMOVAL TO UNITED STATES DISTRICT COURT with the Clerk of Court for filing and

uploading to the CM/ECF system and served by U.S. Mail and e-mail to the following:

         Jennifer Torres, Esq.
         DezaRae LaCrue, Esq.
         FRANKLIN D. AZAR & ASSOCIATES, P.C.
         14426 East Evans Avenue
         Aurora, CO 80114
         T: 303-757-3300
         F: 303-757-3206
         torresj@fdazar.com
         lacrued@fdazar.com

         Attorneys for Plaintiff


                                                       s/ Karen H. Wheeler
                                                       Karen H. Wheeler
